DETAILED ACTION
This office action is in response to the application filed on 04 March 2021. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 04 March 2021, 02 June 2021, and 08 September 2021 has/have been considered by the examiner (see attached PTO-1449).
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details in the empty boxes of Fig. 3, elements 310, 320, 330, and 340, as described in the Specification, pages 27-28.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it appears that on page 58, line 16, “(Fig. 1a)” has been inadvertently included. Appropriate correction is required. See MPEP § 608.01(b).
Claim Objections
Claims 6 and 11 are objected to because of the following informalities:
Regarding Claim 6, second line, “three image” should likely read - - three image sensors - - .
Regarding Claim 11, third line, the limitation recites “a third wavelength” without making reference to or introducing a first or second wavelength. Therefore, the limitation will be reasonably interpreted as - - a wavelength - - .
Regarding Claim 11, lines 3-4, the limitation recites “a third fluorescent material” without making reference to or introducing a first or second fluorescent material. Therefore, the limitation will be reasonably interpreted as - - a fluorescent material - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding these matters.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 16, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 11-12 of co-pending Application No. 17/195,567 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because not only the scope of the features of the claims is substantially the same, but also because, for instance, independent Claims 1 and 20 are broader in scope than the corresponding Claims 11-12 of co-pending Application No. 17/195,567.
Examiner notes that the broader method of Claim 20 of the instant application is anticipated by using the system of Claims 11-12 of co-pending Application No. 17/195,567 as an obvious variant.

1.	A microscope system (Claim 11, page 24, lines 21-22) comprising: a Light Emitting Diode (LED)-based illumination system (Claim 12, page 25, lines 6-20), configured to emit radiation power having at least one peak at a wavelength that is tuned to an excitation wavelength of at least one fluorescent material and/or to emit radiation power across a white light spectrum, with the light emitted across the white light spectrum being filtered such that light having a wavelength spectrum that coincides with at least one fluorescence emission wavelength spectrum of the at least one fluorescent material is attenuated or blocked (Claim 11, page 24, lines 26-30; Claim 12, page 25, lines 6-20); at least one image sensor assembly configured to generate image data, the image data representing light reflected by a sample that is illuminated by the LED-based illumination system (Claim 11, page 24, lines 24-30; Claim 12, page 25, lines 6-20); and one or more processors, configured to: process the image data to generate processed image data (Claim 11, page 24, lines 21-22, and page 24, line 32 to page 25, line 4).

2.	The microscope system according to claim 1, wherein the one or more processors are configured to reconstruct a portion of the processed image data representing light having a wavelength that coincides with the at least one fluorescence emission wavelength of the at least one fluorescent material (Claim 11, page 24, lines 21-22, and page 24, line 32 to page 25, line 4; Claim 12, page 25, lines 6-20).

16.	The microscope system according to claim 1, wherein the LED-based illumination system comprises one or more first LED-based light sources configured to emit radiation power across the white light color spectrum, at least one optical filter that is arranged to filter the light emitted by the one or more first LED-based light sources and configured to attenuate or block light having a wavelength that coincides with the at least one fluorescence emission wavelength of the at least one fluorescent material, and one or more second LED-based light sources configured to emit the radiation power having at least one peak at a wavelength that is tuned to an excitation wavelength of at least one fluorescent material (Claim 12, page 25, lines 6-20; see also Claim 11).

20.	A method for imaging an object using a microscope, the method (Claim 11, page 24, lines 21-22) comprising: emitting, using a Light Emitting Diode (LED)-based illumination system (Claim 12, page 25, lines 6-20), radiation power having at least one peak at a wavelength that is tuned to an excitation wavelength of at least one fluorescent material; emitting, using the LED-based illumination system, radiation power across a white light spectrum, with the light emitted across the white light spectrum being filtered such that light having a wavelength spectrum that coincides with at least one fluorescence emission wavelength spectrum of the at least one fluorescent material is attenuated or blocked (Claim 11, page 24, lines 26-30; Claim 12, page 25, lines 6-20); generating image data, the image data representing light reflected by a sample that is illuminated by the LED-based illumination system (Claim 11, page 24, lines 24-30; Claim 12, page 25, lines 6-20); and processing the image data to generate processed image data (Claim 11, page 24, lines 21-22, and page 24, line 32 to page 25, line 4).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ntziachristos et al., EP 2359745 A1, hereby Ntziachristos. Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
Ntziachristos discloses the invention substantially as claimed. Regarding Claims 1 and 20, Ntziachristos discloses a microscope system and method for imaging an object using a microscope, the system and method (Figs. 1 and 5-8) comprising:
“a Light Emitting Diode (LED)-based illumination system (Fig. 1, elements 11.1 and 11.2, and paragraph [0041]), configured to emit radiation power having at least one peak at a wavelength that is tuned to an excitation wavelength of at least one fluorescent material (Fig. 1, element 11.2, and paragraphs [0041] and [0053], disclosing a second light source for fluorescent excitation, which can be a narrowband laser or LED) and/or to emit radiation power across a white light spectrum, with the light emitted across the white light spectrum being filtered such that light having a wavelength spectrum that coincides with at least one fluorescence emission wavelength spectrum of the at least one fluorescent material is attenuated or blocked (Fig. 1, element 11.1, and paragraphs [0041]-[0042], disclosing “IR light might be filtered out from white light indented for color imaging so that there is no crosstalk with the IR fluorescence signal detection”; see also Embodiment 2, Fig. 6, element 12, and paragraph [0077], disclosing the notch filter removes light in the fluorescence emission wavelength band (area around  532 nm) from light emitted by light source 11); 
at least one image sensor assembly configured to generate image data (Fig. 1, elements 20-22; see also Fig. 6), the image data representing light reflected by a sample that is illuminated by the LED-based illumination system (Figs. 1 and 6, and paragraphs [0043]-[0044], [0051], [0055], and [0060]); and 
one or more processors (Fig. 1, element 40), configured to: 
process the image data to generate processed image data (Fig. 1, element 40; Figs. 5-6, and paragraphs [0045] and [0049]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ntziachristos to modify a microscope system and method for imaging an object using a microscope of Ntziachristos to use Embodiments 1 and 2. The motivation for doing so would have been to create the advantage of adequately removing light in the fluorescence emission wavelength band (area around  532 nm) from light emitted by light source (see Ntziachristos, Fig. 6, and paragraph [0077]).
Regarding Claim 2, Ntziachristos discloses:
“wherein the one or more processors (Fig. 1, element 40) are configured to reconstruct a portion of the processed image data representing light having a wavelength that coincides with the at least one fluorescence emission wavelength of the at least one fluorescent material (Figs. 1 and 6, and paragraph [0055]).”
Regarding Claim 3, Ntziachristos discloses:
“wherein the image data represents the light reflected by the sample that is illuminated by the LED-based illumination system and light emitted by the at least one fluorescent material (Figs. 1 and 6, and paragraph [0055]).”
Regarding Claim 4, Ntziachristos discloses:
“wherein the one or more processors (Fig. 1, element 40) are configured to generate a first image representing visible light and a second image representing fluorescence emissions of the at least one fluorescent material based on the image data (Figs. 1 and 6, and paragraph [0055]).”
Regarding Claim 5, Ntziachristos discloses:
“wherein the LED-based illumination system has two or more modes of operation, the first mode of operation being suitable for reflectance imaging and fluorescence imaging and the second mode of generation being suitable for reflectance imaging, wherein the one or more processors are configured to generate the first image and the second image if the LED-based illumination system operates in the first mode of operation, and to generate the first image without generating the second image if the LED-based illumination system operates in the second mode of operation (Embodiment 2, Figs. 7-8, and paragraphs [0016], [0055], and [0078]; see also Fig. 1, elements 11.1, 11.2, and 40, and Fig. 6).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ntziachristos to modify a microscope system and method for imaging an object using a microscope of Ntziachristos to use Embodiments 1 and 2. The motivation for doing so would have been to create the advantage of providing a variety of clear images (see Ntziachristos, Figs. 7-8, and paragraphs [0016], [0055], and [0078]).
Regarding Claim 6, Ntziachristos discloses:
“wherein the at least one image sensor assembly comprises a beam-splitter assembly and three image, the beam-splitter assembly being configured to guide light of a first spectral portion to the first image sensor, light of a second spectral portion to the second image sensor and light of a third spectral portion to the third image sensor, the three image sensors being configured to generate image data based on the spectral portions incident to the respective image sensors (Fig. 1, elements 33 and 20-22, and paragraphs [0043]-[0045] and [0051]-[0052]; Fig. 6, and element 33).”
The motivation that was utilized in Claims 1 and 20 applies equally as well here.
Regarding Claim 8, Ntziachristos discloses:
“wherein the image data comprises a first portion originating from the first image sensor, a second portion originating from the second image sensor, and a third portion originating from the third image sensor, wherein the one or more processors are configured to generate a first image representing visible light based on a first combination of the three portions of the image data, and to generate a second image representing fluorescence emissions of the at least one fluorescent material based on a second combination of the three portions of the image data (Fig. 1, elements 33, 20-22, and 40, and paragraphs [0043]-[0045] and [0051]-[0052]; Fig. 6, and element 33; Figs. 7-8, and paragraphs [0016], [0055], and [0078]).”
The motivation that was utilized in Claim 5 applies equally as well here.
Regarding Claim 11, Ntziachristos discloses:
“wherein the one or more processors (Fig. 1, element 40) are configured to combine the three portions of the image data such, that, if light is emitted having a peak at a third wavelength that is tuned to an excitation wavelength of a third fluorescent material, the second image is generated based on the first portion of the image data (Fig. 1, elements 33 and 20-22, and paragraphs [0043]-[0045] and [0051]-[0053]; Fig. 6, and element 33; Figs. 7-8, and paragraphs [0016], [0055], and [0078]; examiner notes that the claim interpretation is based on the examiner’s rationale regarding the objection to Claim 11, as outlined above).”
The motivation that was utilized in Claim 5 applies equally as well here.
Regarding Claim 12, Ntziachristos discloses:
“wherein the one or more processors (Fig. 1, element 40) are configured to generate the first image at least based on the second portion of the image data (Fig. 1, elements 33 and 20-22, and paragraphs [0043]-[0045] and [0051]-[0052]; Fig. 6, and element 33; Figs. 7-8, and paragraphs [0016], [0055], and [0078]).”
The motivation that was utilized in Claim 5 applies equally as well here.
Regarding Claim 16, Ntziachristos discloses:
“wherein the LED-based illumination system comprises one or more first LED-based light sources configured to emit radiation power across the white light color spectrum, at least one optical filter that is arranged to filter the light emitted by the one or more first LED-based light sources and configured to attenuate or block light having a wavelength that coincides with the at least one fluorescence emission wavelength of the at least one fluorescent material (Fig. 1, element 11.1, and paragraphs [0041]-[0042], disclosing “IR light might be filtered out from white light indented for color imaging so that there is no crosstalk with the IR fluorescence signal detection”; see also Fig. 6, element 12, and paragraph [0077], disclosing the notch filter removes light in the fluorescence emission wavelength band (area around  532 nm) from light emitted by light source 11), and one or more second LED-based light sources configured to emit the radiation power having at least one peak at a wavelength that is tuned to an excitation wavelength of at least one fluorescent material (Fig. 1, element 11.2, and paragraphs [0041] and [0053], disclosing a second light source for fluorescent excitation, which can be a narrowband laser or LED).”
The motivation that was utilized in Claims 1 and 20 applies equally as well here.
Claim Rejections - 35 USC § 103
Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ntziachristos, in view of Themelis, US Patent Application Publication No.: 2012/0085932 A1, hereby Themelis.
Regarding Claim 13, Ntziachristos discloses:
“wherein at least one of the first and the second spectral portion comprises (Fig. 1, elements 33 and 20-22, and paragraphs [0043]-[0045], [0051]-[0052], and [0055]; see also Fig. 6, and element 33) . . . .”
The motivation that was utilized in Claims 1 and 20 applies equally as well here.
However, although Ntziachristos does not expressly disclose the claimed at least one of the first and the second spectral portion comprises two spectral subportions spaced apart from each other, Themelis does expressly disclose the following:
“wherein at least one of the first and the second spectral portion comprises two spectral subportions spaced apart from each other (Figs. 5-7, and paragraphs [0114]-[0118], specifically, Fig. 7E, and paragraph [0117], referring to image clone 182d, disclosing spectral portions (elements 222 and 226) located between 550nm and 700nm and spectral subportions (elements 222 and 226) between 450nm and 550nm and between 750nm and 1000nm; see similarly Fig. 7D).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ntziachristos and Themelis (hereby Ntziachristos-Themelis) to modify a microscope system and method for imaging an object using a microscope of Ntziachristos to use at least one of the first and the second spectral portion comprises two spectral subportions spaced apart from each other as in Themelis. The motivation for doing so would have been to create the advantage of more precisely measuring fluorescent light, reflected light, and/or a combination of fluorescent and reflected light to generate accurate spectral images (see Themelis, Figs. 5-7, and paragraphs [0108]-[0109]).
Regarding Claim 14, Ntziachristos-Themelis discloses:
“wherein the first spectral portion comprises two continuous sub-portions located between 450 nm and 550 nm and between 750 nm and 1000 nm (Themelis, Figs. 5-7, and paragraphs [0114]-[0118], specifically, Fig. 7E, and paragraph [0117], referring to image clone 182d, disclosing spectral portions (elements 222 and 226) located between 550nm and 700nm and spectral subportions (elements 222 and 226) between 450nm and 550nm and between 750nm and 1000nm; see similarly Fig. 7D).”
The motivation that was utilized in Claim 13 applies equally as well here.
Regarding Claim 15, Ntziachristos-Themelis discloses:
“wherein the third spectral portion is a continuous portion that is located between 550 nm and 700 nm (Themelis, Figs. 5-7, and paragraphs [0114]-[0118], specifically, Fig. 7E, and paragraph [0117], referring to image clone 182d, disclosing spectral portions (elements 222 and 226) located between 550nm and 700nm and spectral subportions (elements 222 and 226) between 450nm and 550nm and between 750nm and 1000nm; see similarly Fig. 7D).”
The motivation that was utilized in Claim 13 applies equally as well here.
Regarding Claim 17, Ntziachristos-Themelis discloses:
“wherein the one or more second LED-based light sources are configured to emit radiation power having a peak at (Ntziachristos, Fig. 1, elements 11.1 and 11.2; paragraphs [0041] and [0053]) one or more of: between 390 nm and 420 nm, between 460 nm and 500 nm, and between 780 nm and 810 nm (Themelis, Figs. 5-7, specifically, Fig. 7A, and paragraph [0111], and Figs. 7D-7E, paragraphs [0114] and [0118], visually disclosing the claimed peak(s) within each range).”
The motivation that was utilized in Claim 13 applies equally as well here.
Claim Rejections - 35 USC § 103
Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ntziachristos, in view of Liu, US Patent Application Publication No.: 2017/0202633 A1, hereby Liu.
Regarding Claim 18, Ntziachristos discloses:
“wherein the LED-based illumination system further comprises one or more . . . LED-based light sources configured to emit radiation power across the white light color spectrum (Fig. 1, element 11.1, and paragraphs [0041]-[0042], disclosing “IR light might be filtered out from white light indented for color imaging so that there is no crosstalk with the IR fluorescence signal detection”; see also Fig. 6, element 12, and paragraph [0077], disclosing the notch filter removes light in the fluorescence emission wavelength band (area around  532 nm) from light emitted by light source 11).”
The motivation that was utilized in Claims 1 and 20 applies equally as well here.
However, although Ntziachristos does not expressly disclose the claimed third LED-based light source, Liu does expressly disclose the following:
“wherein the LED-based illumination system further comprises one or more third LED-based light sources configured to emit radiation power across the white light color spectrum (Figs. 2 and 8-9, and paragraphs [0105]-[0107]; see also Abstract and paragraphs [0075]-[0076], disclosing microscopy applications).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ntziachristos and Liu to modify a microscope system and method for imaging an object using a microscope of Ntziachristos to use the claimed third LED-based light source as in Liu. The motivation for doing so would have been to create the advantage of enhancing light and reducing shadow (see Liu, Figs. 2 and 8-9, and paragraphs [0105]-[0107]; see also Abstract and paragraphs [0075]-[0076]).
Claim Rejections - 35 USC § 103
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ntziachristos, in view of Dimitriadis et al., US Patent Application Publication No.: 2017/0167980 A1, hereby Dimitriadis.
Regarding Claim 19, Ntziachristos discloses:
“wherein the LED-based illumination system has two or more modes of operation, wherein the LED-based illumination system is configured to, in a first mode of operation, emit the radiation power having at least one peak at a wavelength that is tuned to the excitation wavelength of at least one fluorescent material and the radiation power across the white light spectrum, with the light emitted across the white light spectrum being filtered such that light having a wavelength that coincides with the at least one fluorescence emission wavelength of the at least one fluorescent material is attenuated or blocked (Fig. 1, element 11.1, and paragraphs [0041]-[0042], disclosing “IR light might be filtered out from white light indented for color imaging so that there is no crosstalk with the IR fluorescence signal detection”; see also Fig. 6, element 12, and paragraph [0077], disclosing the notch filter removes light in the fluorescence emission wavelength band (area around  532 nm) from light emitted by light source 11), and, in a second mode of operation, to emit radiation power across the . . . light spectrum without light having a wavelength that coincides with the at least one fluorescence emission wavelength of the at least one fluorescent material being attenuated or blocked (Fig. 1, element 11.2, and paragraphs [0041] and [0053], disclosing a second light source for fluorescent excitation, which can be a narrowband laser or LED; see also paragraph [0041], disclosing “light source device may comprise at least one broadband light source 11.1 […] broadband LED” for the two imaging modes (see Figs. 7-8, and paragraphs [0016], [0055], and [0078]), in which one broadband LED would essentially comprise a filter and the other would not). . . .”
The motivations that were utilized in Claims 1 and 20 and Claim 5 apply equally as well here.
However, although Ntziachristos generally discloses in the second mode of operation, emitting radiation power across the white light spectrum without light having a wavelength that coincides with the at least one fluorescence emission wavelength of the at least one fluorescent material being attenuated or blocked, Dimitriadis does expressly disclose the following:
“wherein the LED-based illumination system has two or more modes of operation, wherein the LED-based illumination system is configured to, in a first mode of operation, emit the radiation power having at least one peak at a wavelength that is tuned to the excitation wavelength of at least one fluorescent material and the radiation power across the white light spectrum, with the light emitted across the white light spectrum being filtered such that light having a wavelength that coincides with the at least one fluorescence emission wavelength of the at least one fluorescent material is attenuated or blocked, and, in a second mode of operation, to emit radiation power across the white light spectrum without light having a wavelength that coincides with the at least one fluorescence emission wavelength of the at least one fluorescent material being attenuated or blocked (Fig. 3, and paragraphs [0041]-[0045], disclosing broadband LEDs (elements 111 and 121) are identical, the filter (element 122) only acts on light from LED (element 121), and both operate during distinct “modes”; see also Fig. 8, and paragraphs [0062]-[0063]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ntziachristos and Dimitriadis to modify a microscope system and method for imaging an object using a microscope of Ntziachristos to use emitting radiation power across the white light spectrum without light having a wavelength that coincides with the at least one fluorescence emission wavelength of the at least one fluorescent material being attenuated or blocked as in Dimitriadis. The motivation for doing so would have been to create the advantage of not only capturing both fluorescence and reflectance images, but also achieving higher illumination rates in which the visual perception of the illumination field is uniform, where any flickering effect is hardly observable (see Dimitriadis, paragraphs [0020]-[0023] and [0041]-[0045]).
Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ntziachristos-Themelis, and in further view of Ikenaga et al., US Patent Application Publication No. 2019/0170647 A1, hereby Ikenaga.
Regarding Claim 7, Ntziachristos-Themelis discloses:
“wherein a first and a second of the three image sensors are operated . . . , and a third of the three image sensors is operated without a Bayer filter (Ntziachristos, Fig. 1, elements 20-22; see also paragraph [0052], disclosing monochrome or color (RGB) camera sensors).”
However, although Ntziachristos-Themelis does not expressly disclose the claimed Bayer filter, Ikenaga does expressly disclose the following:
“wherein a first [or] a second of the three image sensors are operated with Bayer filters, and a third of the three image sensors is operated without a Bayer filter (Fig. 10, and paragraphs [0155] and [0198]).”
The prior art of record clearly discloses that it is known in the art to utilize a plurality of RGB camera sensors (see Ntziachristos, Fig. 1, elements 20-22, and paragraph [0052]) and also an RGB color filter in a multi-image sensor system (see Ikenaga, Fig. 10, and paragraphs [0155] and [0198]). Furthermore, it is obvious to one of ordinary skill in the art to choose any desirable number of RGB color filters in a multi-image sensor system, for purposes of, for example, picking up varying color information based on the type of sample, which is well within the teachings of Ntziachristos-Themelis and Ikenaga (OFFICIAL NOTICE).
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose LED-based illumination systems for microscopy or medical applications. For example, the following references show similar features in the claims, although not relied upon: Lomnes (US 2009/0236541 A1), Figs. 1 and 8; Fengler (US 2017/0209050 A1), Fig. 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482